Citation Nr: 1714227	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of muscle contusion of the right posterior calf.

2.  Entitlement to a disability rating in excess of 10 percent for right common peroneal nerve associated with residuals of the muscle contusion of the right posterior calf.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the present claims currently resides with the RO in Detroit, Michigan.

In January 2011, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In April 2011, the Board remanded the matter of the Veteran's entitlement to an increased rating for residuals of muscle contusion of the right posterior calf for additional development, along with the issues of entitlement to service connection for a right foot disorder, right ankle arthritis, and a left elbow fracture.  The RO completed all development and granted the claims for service connection.  Remaining on appeal was the claim for an increased rating for residuals of muscle contusion of the right posterior calf.  This claim was subsequently remanded again in June 2014 for additional development.  The Board observes that in response to the June 2014 remand, the RO assigned a separate 10 percent rating for the right common peroneal nerve as related to the service-connected disability of residuals, muscle contusion, right posterior calf, and assigned an effective date of August 29, 2014.  The Veteran submitted a notice of disagreement with the effective date.  Because the issue on appeal addresses the residuals of muscle contusion of the right posterior calf, including the peroneal nerve, the matter of the Veteran's entitlement to an increased rating for the right common peroneal nerve disability is properly before the Board.
In December 2015, the Board issued a decision in which it denied increased ratings for residuals of muscle contusion of the right posterior calf and right common peroneal nerve, but granted an earlier December 18, 2008, effective date for the grant of a separate rating for right common peroneal nerve.

Thereafter, the Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the denials of increased ratings.  In a December 2016 Joint Motion for Partial Remand (JMPR), the Veteran and the Secretary of VA (the parties) noted that the Board did not adequately address whether referral for extraschedular consideration is warranted with regard to the collective effect of the Veteran's service-connected right lower extremity disabilities.  See 38 C.F.R. § 3.321 (2016) (noting that in exceptional circumstances, the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to a service-connected disability or disabilities); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  The parties asserted that the Veteran explicitly raised this issue during his January 2011 Board hearing, and thus, the Board must consider whether the disabilities interact to create an exceptional or unusual disability picture sufficient to warrant a referral for extraschedular consideration.

Accordingly, in a January 2017 Order, the Court vacated that portion of the December 2015 Board decision that denied the Veteran's entitlement to increased ratings for residuals of muscle contusion of the right posterior calf and right common peroneal nerve associated with residuals of the muscle contusion of the right posterior calf.
 
In light of the foregoing, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To refer the claims for increased ratings for residuals of muscle contusion of the right posterior calf and right common peroneal nerve associated with residuals of the muscle contusion for consideration of an extraschedular rating.

In exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Additionally, in light of Johnson, VA must also consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Here, during his January 2011 Board hearing, the Veteran testified that his service-connected right foot, ankle, calf, and knee disabilities, which stem from the same in-service injury, are intertwined.  Further, he has indicated that he experiences additional disability due to the combined effect of these disabilities.

Thus, the Board finds that it must refer the present claims to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all VA treatment records up to the present are associated with the claims file. 
2.  Refer the appeal to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

3.  Readjudicate the matters on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

